DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/736,707, filed on 07 January 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi et al (US 6,831,617; hereinafter Miyauchi), in view of Sasaki (US 2004/0252891).
•	Regarding claims 1 and 11, Miyauchi discloses a display device, and corresponding method, (figures 1 and 4), comprising: 
an image display having at least one first display area (element 111 in figure 1 comprising elements 111a and 111b); 
a memory configured to store image data (col. 4, lines 15-43); and 
a timing controller configured to store first image data for the first display area in the memory after the first image data for the first display area is received from a host device (element 117 in figure 1 and col. 4, lines 15-43), 
wherein the timing controller is configured to control the image display so as to display a first image in the first display area by loading the first image data for the first display area from the memory (col. 5, line 66, through col. 6, line 10), [and
wherein the timing controller is configured to control the image display so as to display a second image in the second image display area] (col. 6, line 66, through col. 7, line 15).
However, Miyauchi fails to disclose the details of the second display image.
	In the same field of endeavor, Sasaki discloses where:
the timing controller is configured to generate downscaled first image data by downscaling n-bit RGB values of the first image data of the first display area or an n-bit grayscale value, which is converted from the RGB values, to m-bit data and to store the downscaled first image data in the memory, n being a natural number that is greater than 2 and m being a natural number that ranges from 1 to n−1 (¶s 199 and 200), 
the timing controller is configured to generate second image data by upscaling the downscaled first image data to n-bit data (¶s 199 and 200), and
the second image data is upscaled by at least one of a plurality of algorithms (¶s 199 and 200).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyauchi according to the teachings of Sasaki, for the purposes of reducing power consumption and chip size (¶ 217).
•	Regarding claims 2-4, 10, 12-14, and 20, Miyauchi, in view of Sasaki, discloses everything claimed, as applied to claims 1 and 11.  Additionally, Miyauchi discloses where:
Claims 2 & 12.	the timing controller is configured to store the first image data for an enabled first display area, among the at least one first display area, in the memory based on enabling information received from the host device (col. 4, lines 15-43, in view of col. 7, lines 22-24). 
Claims 3 & 13:	the timing controller is configured to store the RGB values of the first image data in the memory (inherent in col. 5, line 66, through col. 6, line 10, for storing the “color image of about 260000 colors”). 
Claims 10 & 20:	the image display further includes a second display area (col. 5 line 66, through col. 6, line 42), 
	the timing controller is configured to receive first image data for the second display area from the host device, and to display a second image in the second display area (col. 5 line 66, through col. 6, line 42), and 
	the second image is a black image (col. 5 line 66, through col. 6, line 42; where col. 6, lines 12-15, at least suggest that the “preset image” supplied to element 111b in figure 1 is a black/blank image due to no power being supplied to element 111b (compare to coll. 6, lines 44-53, and col. 7, lines 39-54)).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi, in view of Sasaki, and further in view of Hayashi et al (US 2006/0023967; hereinafter Hayashi).
•	Regarding claims 4-6 and 14-16, Miyauchi, in view of Sasaki, discloses everything claimed, as applied to claims 1 and 11.  Additionally, Miyauchi discloses where:
Claims 6 & 16:	the timing controller is configured to display the first image in the first display area so as to correspond to the second image data (col. 6, lines 7-10). 
However, Miyauchi, in view of Sasaki, fails to disclose the details of determining monochrome colors.
	In the same field of endeavor, Hayashi discloses where:
Claims 4 & 14:	the timing controller is configured to convert the RGB values of the first image data of the first display area into a single grayscale value and to store the grayscale value in the memory (¶ 24). 
Claims 5 & 15:	the n-bit grayscale value is a mean of R, G and B values of the first image data of the first display area (¶ 24). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyauchi, as modified by Sasaki, according to the teachings of Hayashi, for the purpose of displaying a favorable (natural) multi-gradation monochromatic image (at 1024 gradation levels) on an available monochromatic display device (¶ 24).

Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miyauchi, in view of Sasaki and Hayashi, and further in view of Kim et al (US 2017/0025055; hereinafter Kim).
•	Regarding claims 8, 9, 18, and 19, Miyauchi, in view of Sasaki and Hayashi, discloses everything claimed, as applied to claims 1 and 11.  However, Miyauchi, in view of Sasaki and Hayashi, fails to disclose the additional details of the algorithms.
	In the same field of endeavor, Kim discloses where:
Claims 8 & 18:	in a second algorithm from among the plurality of algorithms, the timing controller is configured to determine a color, which corresponds to the downscaled first image data, and to generate n-bit second image data corresponding to the determined color, m being a natural number that ranges from 1 to n−1, in response to the n-bit grayscale value, which is converted from the RGB values, being downscaled to the m-bit data and then being stored in the memory (¶s 93, 94, and 114). 
Claims 9 & 19:	in a third algorithm from among the plurality of algorithms, the timing controller is configured to determine a grayscale, which corresponds to the downscaled first image data, and to generate n-bit second image data corresponding to the determined grayscale, when the first image data is downscaled to 1-bit data and is then stored in the memory (¶s 93, 94, and 114). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Miyauchi, as modified by Sasaki and Hayashi, according to the teachings of Kim, for the purpose of reducing power consumption and cost by using a small storage means to display full-color images (¶ 98).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10-14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 1, 1, 6-8, 7, 7, and 12, respectively, of U.S. Patent No. 11,263,950 (US Application Number 16/736,707). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	Note the following table.

Claims 5-9 and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 1, 4, 5, 7, 9, 7, 10, and 11, respectively, of U.S. Patent No. 11,263,950, in view of Hayashi. 
•	Regarding claims 5-9 and 15-19, U.S. Patent No. 11,263,950 claims everything in claims 1 and 7 except the details of a mean.
	In the same field of endeavor, Hayashi discloses the details of a mean, as previously indicated in this Office action, and for the reason(s) previously indicated in this Office action.  Note the following table.

17683027
US 11,263,950 (16/736707)
1.	A display device, comprising: 
an image display having at least one first display area; 
a memory configured to store image data; and 
a timing controller configured to store first image data for the first display area in the memory after the first image data for the first display area is received from a host device, 

wherein the timing controller is configured to control the image display so as to display a first image in the first display area by loading the first image data for the first display area from the memory, 











wherein the timing controller is configured to generate downscaled first image data by downscaling n-bit RGB values of the first image data of the first display area or an n-bit grayscale value, which is converted from the RGB values, to m-bit data and to store the downscaled first image data in the memory, n being a natural number that is greater than 2 and m being a natural number that ranges from 1 to n−1, 

wherein the timing controller is configured to generate second image data by upscaling the downscaled first image data to n-bit data, and 

wherein the second image data is upscaled by at least one of a plurality of algorithms.
1.	A display device, comprising: 
an image display having at least one first display area and a second display area; 
a memory configured to store image data; and 
a timing controller configured to store first image data for the first display area in the memory after first image data for the first display area and the second display area is received from a host device, 
wherein the timing controller is configured to control the image display so as to display a first image in the first display area by loading the first image data for the first display area from the memory and to display a preset second image in the second display area, and 
wherein, in a first processing mode, the timing controller is configured to store RGB values of the first image data in the memory, and 
in a second processing mode, the timing controller is configured to convert the RGB values of the first image data of the first display area into a single grayscale value and to store the grayscale value in the memory, 
wherein, in the second processing mode, the timing controller is configured to generate downscaled first image data by downscaling n-bit RGB values of the first image data of the first display area or an n-bit grayscale value, which is converted from the RGB values, to m-bit data and to store the downscaled first image data in the memory, n being a natural number that is greater than 2 and m being a natural number that ranges from 1 to n−1, and 
wherein, in the second processing mode, the timing controller is configured to generate second image data by adding n-m bits to the downscaled first image data, and all of the n-m bits are ‘0’s or ‘1’s. 
Note that the above processing modes are considered to be equivalent to the claimed “plurality of algorithms”; see also below.
2.	The display device according to claim 1, wherein: 
the timing controller is configured to store the first image data for an enabled first display area, among the at least one first display area, in the memory based on enabling information received from the host device. 
2.	The display device according to claim 1, wherein: 
the timing controller is configured to store the first image data for an enabled first display area, among the at least one first display area, in the memory based on enabling information received from the host device. 
3.	The display device according to claim 1, wherein: 
the timing controller is configured to store the RGB values of the first image data in the memory. 
1.	A display device, comprising: 
… 
wherein, in a first processing mode, the timing controller is configured to store RGB values of the first image data in the memory, and…
4.	The display device according to claim 1, wherein: 
the timing controller is configured to convert the RGB values of the first image data of the first display area into a single grayscale value and to store the grayscale value in the memory. 
1.	A display device, comprising: 
…
in a second processing mode, the timing controller is configured to convert the RGB values of the first image data of the first display area into a single grayscale value and to store the grayscale value in the memory, …
5.	The display device according to claim 1, wherein: 
the n-bit grayscale value is a mean of R, G and B values of the first image data of the first display area. 
Hayashi, as previously indicated in thisOffice action 

6.	The display device according to claim 5, wherein: 
the timing controller is configured to display the first image in the first display area so as to correspond to the second image data. 
3.	The display device according to claim 1, wherein: 
in the second processing mode, the timing controller is configured to display the first image in the first display area so as to correspond to the second image data. 
7.	The display device according to claim 6, wherein: 
in a first algorithm from among the plurality of algorithms, the timing controller is configured to generate the second image data by adding n-m bits to the downscaled first image data, 
wherein all of the n-m bits are ‘0’s or ‘1’s. 
1.	A display device, comprising: 
…
wherein, in the second processing mode, the timing controller is configured to generate second image data by adding n-m bits to the downscaled first image data, and all of the n-m bits are ‘0’s or ‘1’s. 




8.	The display device according to claim 6, wherein: 
in a second algorithm from among the plurality of algorithms, the timing controller is configured to determine a color, which corresponds to the downscaled first image data, and to generate n-bit second image data corresponding to the determined color, m being a natural number that ranges from 1 to n−1, in response to the n-bit grayscale value, which is converted from the RGB values, being downscaled to the m-bit data and then being stored in the memory. 
4.	The display device according to claim 3, wherein: 
in the second processing mode, the timing controller is configured to determine a color, which is preset to correspond to the downscaled first image data, and to generate n-bit second image data corresponding to the determined color, m being a natural number that ranges from 1 to n−1, in response to the n-bit grayscale value, which is converted from the RGB values, being downscaled to the m-bit data and then being stored in the memory. 
9.	The display device according to claim 6, wherein: 
in a third algorithm from among the plurality of algorithms, the timing controller is configured to determine a grayscale, which corresponds to the downscaled first image data, and 
to generate n-bit second image data corresponding to the determined grayscale, when the first image data is downscaled to 1-bit data and is then stored in the memory. 
5.	The display device according to claim 3, wherein: 
in the second processing mode, the timing controller is configured to determine a grayscale, which is preset to correspond to the downscaled first image data, and 
to generate n-bit second image data corresponding to the determined grayscale, when the first image data is downscaled to 1-bit data and is then stored in the memory. 
10.	The display device according to claim 1, wherein: 
the image display further includes a second display area, 
wherein the timing controller is configured to receive first image data for the second display area from the host device, and to display a second image in the second display area, and 






wherein the second image is a black image. 
1.	A display device, comprising: 

an image display having at least one first display area and a second display area; …
wherein the timing controller is configured to control the image display so as to display a first image in the first display area by loading the first image data for the first display area from the memory and to display a preset second image in the second display area, and …

6.	The display device according to claim 1, wherein: 
the second image is a black image. 
11.	A driving method of a display device, comprising: 
receiving a control signal and first image data for a first display area from a host device; 
storing the first image data for the first display area; and 
displaying a first image in the first display area by loading the first image data, 
wherein storing the first image data for the first display area comprises: 













downscaling n-bit RGB values of the first image data or an n-bit grayscale value, which is converted from the RGB values, to m-bit data, n being a natural number that is greater than 2 and m being a natural number that ranges from 1 to n−1; and 
storing the downscaled first image data, 
wherein displaying the first image in the first display area by loading the first image data comprises: 
generating second image data by upscaling the downscaled first image data to n-bit data, and 
wherein the second image data is upscaled by at least one of a plurality of algorithms. 
7.	A driving method of a display device, comprising: 
receiving a control signal and first image data for at least one first display area and a second display area from a host device; 
storing first image data for the first display area; 

displaying a first image in the first display area by loading the first image data; and 
displaying a preset second image in the second display area, 
wherein storing the first image data for the first display area comprises, in a first mode, storing RGB values of the first image data, and, 
in a second mode, converting the RGB values of the first image data into a single grayscale value and storing the first image data that is converted into the grayscale value, 
wherein, in the second mode, storing the first image data for the first display area comprises: 
downscaling n-bit RGB values of the first image data or an n-bit grayscale value, which is converted from the RGB values, to m-bit data, n being a natural number that is greater than 2 and m being a natural number that ranges from 1 to n−1; and 
storing the downscaled first image data, and 
wherein, in the second mode, generating the second image data comprises: 

adding n-m bits to the downscaled first image data, and all of the n-m bits are ‘0’s or ‘1’s. 

Note that the above processing modes are considered to be equivalent to the claimed “plurality of algorithms”; see also below.
12.	The driving method according to claim 11, wherein: 
storing the first image data for the first display area comprises: 
determining an enabled first display area of the first display area, based on enabling information of the control signal; and 
storing the first image data for the enabled first display area. 
8.	The driving method according to claim 7, wherein: 
storing the first image data for the first display area comprises: 
determining an enabled first display area, among the at least one first display area, based on enabling information of the control signal; and 
storing the first image data for the enabled first display area. 
13.	The driving method according to claim 11, wherein: 
storing the first image data for the first display area comprises storing the RGB values of the first image data. 
7.	A driving method of a display device, comprising: …
wherein storing the first image data for the first display area comprises, in a first mode, storing RGB values of the first image data, and, …
14.	The driving method according to claim 11, wherein: 
storing the first image data for the first display area comprises: 
converting the RGB values of the first image data into a single grayscale value; and 
storing the first image data that is converted into the grayscale value. 
7.	A driving method of a display device, comprising: 
…
 
in a second mode, converting the RGB values of the first image data into a single grayscale value and storing the first image data that is converted into the grayscale value, …

15.	The driving method according to claim 11, wherein: 
the n-bit grayscale value is a mean of R, G and B values of the first image data of the first display area. 
Hayashi, as previously indicated in thisOffice action  

16.	The driving method according to claim 15, wherein: 
displaying the first image in the first display area by loading the first image data comprises: 


displaying the first image in the first display area so as to correspond to the second image data. 
9.	The driving method according to claim 7, wherein: 
displaying the first image in the first display area by loading the first image data and displaying the preset second image in the second display area comprises: 
displaying the first image in the first display area so as to correspond to the second image data. 
17.	The driving method according to claim 16, wherein: 
in a first algorithm from among the plurality of algorithms, generating the second image data comprises: 
adding n-m bits to the downscaled first image data, 
wherein all of the n-m bits are ‘0’s or ‘1’s. 
7.	A driving method of a display device, comprising: 

…

adding n-m bits to the downscaled first image data, and 
all of the n-m bits are ‘0’s or ‘1’s.
18.	The driving method according to claim 16, wherein: 
in a second algorithm from among the plurality of algorithms, generating the second image data comprises: 
after the n-bit grayscale value, which is converted from the RGB values, is downscaled to the m-bit data and is then stored, determining a color, which corresponds to the downscaled first image data, m being a natural number that ranges from 1 to n−1; and 
generating n-bit second image data corresponding to the determined color. 
10.	The driving method according to claim 9, wherein: 
in the second mode, generating the second image data comprises: 

after the n-bit grayscale value, which is converted from the RGB values, is downscaled to the m-bit data and is then stored, determining a color, which is preset to correspond to the downscaled first image data, m being a natural number that ranges from 1 to n−1; and 
generating n-bit second image data corresponding to the determined color. 
19.	The driving method according to claim 16, wherein: 
in a third algorithm from among the plurality of algorithms, generating the second image data comprises: 
after the first image data is downscaled to 1-bit data and is then stored, determining a grayscale, which corresponds to the downscaled first image data; and 
generating n-bit second image data corresponding to the determined grayscale. 
11.	The driving method according to claim 9, wherein:
in the second mode, generating the second image data comprises: 

after the first image data is downscaled to 1-bit data and is then stored, determining a grayscale, which is preset to correspond to the downscaled first image data; and 
generating n-bit second image data corresponding to the determined grayscale. 
20.	The driving method according to claim 11, further comprising: 
receiving first image data for a second display area from the host device; and 

displaying a second image in the second display area, 



wherein the second image is a black image. 
7.	A driving method of a display device, comprising: 
receiving a control signal and first image data for at least one first display area and a second display area from a host device; …
displaying a preset second image in the second display area, …

12.	The driving method according to claim 7, wherein: 
the second image is a black image. 



Allowable Subject Matter
Claims 7 and 17 would be allowable if {either rewritten to overcome the preceding Double Patenting rejections set forth in this Office action or upon the filing of a proper Terminal Disclaimer}, and {to include all of the limitations of the base claim and any intervening claims}.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, fails to teach or fairly suggest, in claims 7 and 17, where, “in a first algorithm from among the plurality of algorithms, the timing controller is configured to generate the second image data by adding n-m bits to the downscaled first image data, wherein all of the n-m bits are ‘0’s or ‘1’s”, in combination with all the remaining limitations in each claim.  See also the Office action mailed 21 October 2021 in US Parent Application Number 16/736,707.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/11/2022